Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-19 are currently pending.
The IDS statements filed 02/08/2022 have been considered.  Initialed copies accompany this action. 
Claim Objections
Claims 7, 15, 17, and 19 are objected to because of the following informalities:  
In claim 7, Applicant is suggested to amend the case of the term “1,4-Diazabicyclo[2.2.2]octane” to read as “1,4-diazabicyclo[2.2.2]octane” in order to improve clarity in the claim.  
In claim 15, Applicant is suggested to amend “formula I” to read as “formula (I)” in order to improve clarity in the claim.  Note, the prior recitation(s) of the term include the roman numeral in parentheses “(I)”.
In claim 17, while the claim is clear that merely one species of metal surface is required, Applicant is suggested to amend the term “and any combination thereof” to read as “or any combination thereof” in order to improve clarity and grammar in the claim. 
Claim 19 recites the corrosion inhibitor further comprises an azole and presents a Markush group of alternate azole species where many of the species are abbreviated (“TT”, “BZT”, “MBT”, “BBT”, “HRA”).  It is noted the specification sets forth the following basis for the abbreviations: 

    PNG
    media_image1.png
    102
    581
    media_image1.png
    Greyscale

However, clarity in the claim could be improved if each compounds full terminology was recited in the claim.  Note that, while claim 10 sets forth the full name of each compound and its abbreviation the instant claim does not depend on claim 10.
specification (para. [0016])
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 10 recites the corrosion inhibitor composition further comprises an azole selected from, among others, “benzotrialzole (BZT)” and “mercaptobenzothazile (MBT)”.  It is unclear what compounds are meant to be encompassed by the terms.  Specifically, it is unclear what the structure of a trialzole azole or thazile azole is.  It is noted para. [0016] also recites this same term in a manner similar to that claimed.  However, it is further noted the examples in the specification (Example 1 at para. [00101]) provides “benzotriazole” and (Example 4 at para. [00108]) provides “mercaptobenzothiazole”.  Is benzotrialzole a typo for benzotriazole and mercaptobenzothazile a typo for mercaptobenzothiazole?  
	In claim 16, there is insufficient antecedent basis for the term “the buffer” (and recited amount thereof).  Parent claim 9 depends on claim 1 and recites the additional presence of a silicate.  Claim 1 merely recites the composition comprises the compound or salt of formula (I).  
	Claim 19 recites the corrosion inhibitor further comprises an azole and presents a Markush group of alternate azole species where many of the species are abbreviated (“TT”, “BZT”, “MBT”, “BBT”, “HRA”).  The problem here is, similar to claim 10, it is unclear what “BZT” and “MBT” is.  The context of the term in the claims and specification (para. [0016]) indicate BZT corresponds to “benzotrialzole” and MBT corresponds to “mercaptobenzathazile”.  However, it is unclear what the structure of a trialzole azole or thazile azole is.  
	Appropriate correction/clarification is required.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 recites “wherein the buffer is triethanolamine (TEA), …, borate, …” and parent claim 5 recites “wherein the corrosion inhibitor composition further comprises a non-borate buffer.”  The problem here is claim 7 fails to include all the limitations of parent claim 5 because the parent claim explicitly excludes the buffer from being a borate (“non-borate”) and the dependent claim contradicts this limitation and includes the selection of a borate as the non-borate buffer.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2, 5, 6, 9, 10, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 4,089,796).
As to claim 1, Harris et al. teach a method of inhibiting corrosion of a metal surface in contact with an aqueous medium comprising contacting the metal surface in a closed loop system with a corrosion inhibitor composition (compositions for inhibiting corrosion and scale formation of metal in aqueous systems, abstract, col. 1 lines 9-64, col. 5 lines 49-50, and col. 6 lines 10-20).  Harris et al. teach the composition comprises hydrolyzed polymaleic anhydride represented by the formula: 

    PNG
    media_image2.png
    67
    337
    media_image2.png
    Greyscale

(abstract and col. 2 lines 55-62; see also the identity of the R and M groups and m and n variables at col. 2 line 63 to col. 3 line 15).  
	While the reference does not appear to specifically teach a particular species of hydrolyzed polymaleic anhydride that directly meet the claimed compound or salt thereof formula (I), the reference renders the claim obvious under a prima facie case of obviousness.  Here, the scope of the hydrolyzed polymaleic anhydride at col. 2 line 55 to col. 3 line 15 overlaps and encompasses the claimed compound or salt of formula (I) where L is a single bond, R1 is 
    PNG
    media_image3.png
    129
    245
    media_image3.png
    Greyscale
,  m is an integer from 1 to 100 or p is an integer from 2 to 200, R2 is hydrogen, an aryl group, or a C1-C4 alkyl, and/or R3 is an aryl or a C1-C4 alkyl due to the overlapping scope of the reference’s identity of the R and M groups and m and n variables.  Note, the “n” variable of the reference may be zero in view of the reference’s broad teaching that merely “m+n” must be at least 2 to 50 and m must be at least 10 times the value of “n”; at low chain lengths, i.e., at the low end of the m+n range of at least 2, m must be zero.  
	As to claim 2, the reference meet the claimed selection of R1 for the reasons described above with regard to claim 1. 
	As to claim 5, Harris et al. teach the composition comprises a non-borate buffer (see the selection of a zinc salt, which does not necessarily include a borate, e.g., zinc nitrate, col. 3 lines 32-38; alternatively, see the “other corrosion inhibitors” at col. 4 lines 1-7).
	As to claim 6, Harris et al. teach the composition further comprises a nitrate (zinc nitrate is added as a zinc salt, col. 3 lines 36-38).
	As to claim 9, Harris et al. teach the composition further comprises a silicate (col. 3 lines 58-59 and col. 4 lines 1-2).
	As to claim 10, Harris et al. teach the composition further comprises an azole including benzotriazole (col. 3 lines 54-58 and col. 4 lines 1-7).  The claimed benzotrialzole is construed as a typo for benzotriazole. 
	As to claim 12, Harris et al. teach the composition further comprises water by way of teaching the composition may be present as an additive within water or an aqueous system (col. 3 lines 39-41 and claim 1). 
	As to claim 13, Harris et al. teach the aqueous medium has a pH from 6 to 12 (see the Table under Example 17). 
	As to claim 14, Harris et al. teach and meet the limitation that the composition does not include at least one nitrite, phosphorous, borate, or molybdate.  The reference is wholly silent to any of nitrate, phosphorus, or molybdate as additives in the composition, which meets the limitations.  Furthermore, borate is not necessarily present in the reference as described above (see also col. 3 lines 36-38).
	As to claim 15, Harris et al. teach adding the composition to the aqueous medium at a concentration of the compound meeting formula (I) at a range of about 10 to 50,000 ppm (normally the amount of additive combination of hydrolyzed polymaleic anhydride + zinc is 1 to 200 ppm, col. 3 lines 39-41; see also the exemplary relative proportions at Table 1, the Table bridging col. 6-7, and the example in col. 8).
	As to claim 16, although Harris et al. fail to teach an example at-once meeting the claimed ranges of the composition comprising within 1-99 wt% the compound meeting formula (I), 0.5-90 wt.% of the silicate, and about 0.5-20 wt.% of a buffer, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the claimed limitations are nevertheless met and overlapped by the teachings of the reference.  Note the exemplary amounts of zinc, benzotriazole, and hydrolyzed polymaleic anhydride at the Table bridging col. 6-7, coupled with the teaching the composition may further comprise a silicate in order to provide attack control for aluminum (col. 3 lines 58-59 and col. 4 lines 1-2) where it would have been obvious to a person of ordinary skill in the art to provide and/or vary/optimize an amount of a silicate in order to provide corrosion protection to aluminum metal surfaces with a reasonable expectation of success. 
	As to claim 17, Harris et al. teach the metal surface comprises mild steel (col. 6-7).
	As to claim 18, Harris et al. teach a method of inhibiting corrosion of a metal surface in contact with an aqueous medium comprising contacting the metal surface in a closed loop system with a corrosion inhibitor composition (compositions for inhibiting corrosion and scale formation of metal in aqueous systems, abstract, col. 1 lines 9-64, col. 5 lines 49-50, and col. 6 lines 10-20).  Harris et al. teach the composition comprises hydrolyzed polymaleic anhydride represented by the formula: 

    PNG
    media_image2.png
    67
    337
    media_image2.png
    Greyscale

(abstract and col. 2 lines 55-62; see also the identity of the R and M groups and m and n variables at col. 2 line 63 to col. 3 line 15).  Harris et al. teach the composition further comprises a silicate (col. 3 lines 58-59 and col. 4 lines 1-2) and a buffer (see the selection of a zinc salt, e.g., zinc nitrate, col. 3 lines 32-38; alternatively, see the “other corrosion inhibitors” at col. 4 lines 1-7). 
	While the reference does not appear to specifically teach a particular species of hydrolyzed polymaleic anhydride that directly meet the claimed compound or salt thereof formula (I), the reference renders the claim obvious under a prima facie case of obviousness.  Here, the scope of the hydrolyzed polymaleic anhydride at col. 2 line 55 to col. 3 line 15 overlaps and encompasses the claimed compound or salt of formula (I) where L is a single bond, R1 is 
    PNG
    media_image3.png
    129
    245
    media_image3.png
    Greyscale
,  m is an integer from 1 to 100 or p is an integer from 2 to 200, R2 is hydrogen, an aryl group, or a C1-C4 alkyl, and/or R3 is an aryl or a C1-C4 alkyl due to the overlapping scope of the reference’s identity of the R and M groups and m and n variables.  Note, the “n” variable of the reference may be zero in view of the reference’s broad teaching that merely “m+n” must be at least 2 to 50 and m must be at least 10 times the value of “n”; at low chain lengths, i.e., at the low end of the m+n range of at least 2, m must be zero.  
As to claim 19, Harris et al. teach the composition further comprises an azole including benzotriazole/BZT (col. 3 lines 54-58 and col. 4 lines 1-7).  The claimed benzotrialzole is construed as a typo for benzotriazole.

Claims 1, 4, 5, 8, 12-15, and 17 are rejected under 35 U.S.C. 102(a)(1,2) as being anticipated by Brown et al. (US 5,062,962). 
As to claim 1, Brown et al. teach a method of inhibiting corrosion of a metal surface in contact with an aqueous medium comprising contacting the metal surface in a closed loop system with a corrosion inhibitor composition (a method of preventing scale and corrosion in circulating aqueous systems by introducing a polyepoxysuccinic acid, abstract, col. 1 line 6 to col. 2 line 27, and col. 7 lines 19-35).  Brown et al. teach the polyepoxysuccinic acid has the general formula:

    PNG
    media_image4.png
    242
    450
    media_image4.png
    Greyscale

(col. 2 lines 42-57) which meets the claimed compound or salt thereof of formula (I) where L is a single bond, R1 is 
    PNG
    media_image5.png
    115
    168
    media_image5.png
    Greyscale
 n is an integer within 1 to 100, and R2 is -OH with sufficient specificity to anticipate the claimed limitations.  Any remaining claim limitation is optional.
	As to claim 4, Brown et al. teach identity of the polyepoxysuccinic acid with sufficient specificity to anticipate the claimed limitations for the same reasons as described above with regard to claim 1.
	As to claims 5 and 8, Brown et al. teach providing samples of the treatment to a carbonate-containing solution, which meets the claimed limitations of a non-borate/carbonate buffer (see col. 5 lines 3-40).
	As to claim 12, Brown et al. teach the composition further comprises water by way of teaching sufficient treatment levels of the polyepoxysuccinic acid in aqueous systems (col. 4 lines 16-20).  
	As to claim 13, Brown et al. teach the aqueous medium has a pH within the range of 6 to 12 (col. 5 lines 3-40 and col. 7 lines 19-27). 
As to claim 14, Brown et al. teach and meet the limitation that the composition does not include at least one nitrite, phosphorous, borate, or molybdate.  The reference is wholly silent to any of nitrate, phosphorus, borate, or molybdate as additives in the composition, which meets the limitations.  
As to claim 15, Brown et al. teach a preferred treatment level of the polyepoxysuccinic acid added to an aqueous system is about 50 to 100 ppm (col. 4 lines 18-20), which meet the claimed limitation the composition is added to the aqueous medium at a concentration of the compound of formula (I) from about 10 to 50,000 ppm. 
As to claim 17, Brown et al. teach the metal surface comprises mild steel (col. 7 lines 19-35). 

Claims 1, 2, and 5-19 are rejected under 35 U.S.C. 103 as being unpatentable over Turcotte et al. (US 6,203,719).
	As to claim 1, Turcotte et al. teach a method of inhibiting corrosion of a metal surface in contact with an aqueous medium comprising contacting the metal surface in a closed loop system with a corrosion inhibitor composition (compositions for inhibiting corrosion and scale of metal in aqueous systems, abstract, col. 1 lines 8-12, col. 2 lines 48-54, col. 11 lines 35-41).  Turcotte et al. teach the composition comprises polycarboxylate(s), which may comprise polymaleic acid having a molecular weight of at least 300 or at least 500 (col. 5 lines 31-48) and/or repeating units of the formula 

    PNG
    media_image6.png
    117
    81
    media_image6.png
    Greyscale

(col. 6 lines 1-18; see also the identity of the R and X groups and n variable at this citation).  
	While the reference does not appear to specifically teach a particular species of the polycarboxylates that directly meet the claimed compound or salt thereof formula (I), the reference renders the claim obvious under a prima facie case of obviousness.  Here, the scope(s) of the polymaleic acid and/or the repeating units of the above formula at col. 5-6 overlap and encompass the claimed compound or salt of formula (I) where L is a single bond, R1 is 
    PNG
    media_image3.png
    129
    245
    media_image3.png
    Greyscale
,  m is an integer from 1 to 100 or p is an integer from 2 to 200, R2 is hydrogen, an aryl group, or a C1-C4 alkyl, and/or R3 is -OH, an aryl or a C1-C4 alkyl due to the overlapping scope of the reference’s identity of the mere polymaleic acid and the formula’s R and X groups, n variable, and polymerization initiators.  
	As to claim 2, the reference meet the claimed selection of R1 for the reasons described above with regard to claim 1. 
	As to claim 5, Turcotte et al. teach the composition further comprises a non-borate buffer (salt corrosion inhibitor including nitrates, silicates, carbonates, etc., col. 7 line 49 to col. 8 line 9), among other additives that read on the claimed non-borate buffer.  Also note the reference is wholly silent to the presence of a borate. 
	As to claim 6, Turcotte et al. teach the composition further comprises a nitrate (col. 7 line 49 to col. 8 line 9). 
	As to claim 7, Turcotte et al. teach the buffer is/comprises imidazole (the composition comprises an azole additive where imidazole is an exemplary azole additive, col. 8 lines 12-23). 
	As to claim 8, Turcotte et al. teach the buffer is a carbonate buffer (carbonates are an exemplary salt corrosion inhibitor, col. 7 lines 49-57). 
	As to claim 9, Turcotte et al. teach the composition further comprises a silicate (salt corrosion inhibitor including silicates, col. 7 lines 49-57; silicate copolymers, col. 10 lines 5-36).
	As to claims 10-11, Turcotte et al. teach the composition further comprises an azole additive (col. 8 lines 12-39).  Tolytriazole is an exemplary azole additive. 
	As to claim 12, Turcotte et al. teach the composition further comprises water (the compositions are a water-based mixture, col. 4 lines 58-61). 
	As to claim 13, Turcotte et al. teach the aqueous medium has a pH from about 6 to 12 (col. 11 lines 4-7). 
	As to claim 14, Turcotte et al. teach and meet the limitation that the composition does not include at least one nitrite, phosphorous, borate, or molybdate.  The reference is wholly silent to borate as an additive in the composition, which meets the limitations.  Furthermore, nitrite and molybdate are not necessarily present in the reference (col. 3 lines 50-57 and col. 8 line 66 to col. 9 line 6). 
	As to claim 15, Turcotte et al. teach adding the corrosion inhibitor composition to the aqueous medium at a concentration of the compound meeting formula I overlapping or within the range of 10 to 50,000 ppm (the polymeric polycarboxylate is present in an amount of 0.001-10 wt.% or the polymeric polycarboxylate is effective at enhancing stability at a concentration of about 100 to 1000 ppm, col. 7 lines 5-12). 
	As to claim 16, Turcotte et al. teach the composition comprises an amount of the compound meeting formula I overlapping the claimed amount of 1-99 wt.% (0.001-10% by weight, col. 7 lines 5-7), an amount of the silicate overlapping the claimed amount of 0.5-90 wt.% (the salt corrosion inhibitor, which may be a silicate, is provided in an amount of about 0 to 10 wt.%, col. 7 line 49 to col. 8 line 8; and/or the silicate copolymer is about 0.1-10 wt.%, col. 10 lines 30-34), and an amount of a buffer overlapping the claimed amount of 0.5-20 wt.% (the salt corrosion inhibitor, which may be a silicate, is provided in an amount of about 0 to 10 wt.%, col. 7 line 49 to col. 8 line 8, note this component may read on the presence of a buffer and the silicate by double inclusion; and/or an azole may be present in an amount of 0.01-10 wt.%, col. 8 lines 32-33; and/or a transition metal compound may be present in an amount of 0.001-10 wt.%, col. 9 lines 11-14). 
	As to claim 17, Turcotte et al. teach the metal surface comprises a mild steel (Table 2).  See also col. 4 lines 29-33.
	As to claim 18, Turcotte et al. teach a method of inhibiting corrosion of a metal surface in contact with an aqueous medium comprising contacting the metal surface in a closed loop system with a corrosion inhibitor composition (compositions for inhibiting corrosion and scale of metal in aqueous systems, abstract, col. 1 lines 8-12, col. 2 lines 48-54, col. 11 lines 35-41).  Turcotte et al. teach the composition comprises polycarboxylate(s), which may comprise polymaleic acid having a molecular weight of at least 300 or at least 500 (col. 5 lines 31-48) and/or repeating units of the formula 

    PNG
    media_image6.png
    117
    81
    media_image6.png
    Greyscale

(col. 6 lines 1-18; see also the identity of the R and X groups and n variable at this citation).  Turcotte et al. teach the composition further comprises a silicate (salt corrosion inhibitor including silicates, col. 7 lines 49-57; silicate copolymers, col. 10 lines 5-36) and a buffer (salt corrosion inhibitor including nitrates, silicates, carbonates, etc., col. 7 line 49 to col. 8 line 9, among other additives that read on a buffer, col. 8).  
	While the reference does not appear to specifically teach a particular species of the polycarboxylates that directly meet the claimed compound or salt thereof formula (I), the reference renders the claim obvious under a prima facie case of obviousness.  Here, the scope(s) of the polymaleic acid and/or the repeating units of the above formula at col. 5-6 overlap and encompass the claimed compound or salt of formula (I) where L is a single bond, R1 is 
    PNG
    media_image3.png
    129
    245
    media_image3.png
    Greyscale
,  m is an integer from 1 to 100 or p is an integer from 2 to 200, R2 is hydrogen, an aryl group, or a C1-C4 alkyl, and/or R3 is -OH, an aryl or a C1-C4 alkyl due to the overlapping scope of the reference’s identity of the mere polymaleic acid and the formula’s R and X groups, n variable, and polymerization initiators.  
	As to claim 19, Turcotte et al. teach the composition further comprises an azole additive where tolytriazole/TT is an exemplary azole additive (col. 8 lines 12-39).  
	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Turcotte et al. (US 6,203,719) as applied to claims 1, 2, and 5-19 above, and further in view of Ito et al. (JP 2004-107248 A).
	The disclosure of Turcotte et al. is relied upon as set forth above.  
Turcotte et al. teach a method of inhibiting corrosion of a metal surface in contact with an aqueous medium comprising contacting the metal surface in a closed loop system with a corrosion inhibitor composition comprising a compound or salt thereof of formula (I).  Turcotte et al. teach the compositions have corrosion and scale inhibiting/preventing properties (abstract) and other additives may be included (col. 10 lines 51-67).
	Turcotte et al. fail to teach the presence of a compound or salt thereof of formula (I) where R1 is –[CH(-COOH)]p-H where p is 2 to 20, L is a double bond, and R2 is hydrogen. 
	However, Ito et al. teach an α,β-unsaturated dicarboxy compound polymer of the formulae:

    PNG
    media_image7.png
    113
    261
    media_image7.png
    Greyscale
or 
    PNG
    media_image8.png
    109
    243
    media_image8.png
    Greyscale

where R1 may be H, n1 is 1 to 3, and M is a metal and/or X is a C1-C4 alkyl, a metal salt, or hydrogen (abstract and para. 0010; note each paragraph in the English language machine translation is numbered as “&lt; xxxx &gt;”, e.g., para. 0010 is “&lt; 0010 &gt;”) where the compound is useful as a chelating agent with excellent performance and/or a scale inhibitor (abstract and para. 0105).  The scope of the disclosed polymers overlap and encompass the claimed compound or salt of formula (I) where R1 is –[CH(-COOH)]p-H where p is 2 to 20, L is a double bond, and R2 is hydrogen. 
	Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide the α,β-unsaturated dicarboxy compound polymer taught by Ito et al. as an additive of Turcotte et al. in order to obtain a method of preventing/inhibiting scale/corrosion of a metal surface with a reasonable expectation of success since the compound taught by Ito et al. is taught as an excellent chelating agent and/or as a scale inhibitor that would be reasonably expected to provide sufficient or improved chelating properties or scale inhibition in the method/composition of Turcotte et al. 
	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Turcotte et al. (US 6,203,719) as applied to claims 1, 2, and 5-19 above, and further in view of Brown et al. (US 5,062,962).
	The disclosure of Turcotte et al. is relied upon as set forth above.  
Turcotte et al. teach a method of inhibiting corrosion of a metal surface in contact with an aqueous medium comprising contacting the metal surface in a closed loop system with a corrosion inhibitor composition comprising a compound or salt thereof of formula (I).  Turcotte et al. teach the compositions have corrosion and scale inhibiting/preventing properties (abstract) and other additives may be included (col. 10 lines 51-67).
	Turcotte et al. fail to teach the presence of a compound or salt thereof of formula (I) where R1 is 
    PNG
    media_image5.png
    115
    168
    media_image5.png
    Greyscale
 and R2 is -OH.
However, Brown et al. teach a method of effectively preventing scale and corrosion in circulating aqueous systems by introducing a polyepoxysuccinic acid of the general formula:

    PNG
    media_image4.png
    242
    450
    media_image4.png
    Greyscale

(abstract, col. 1 line 6 to col. 2 line 27, col. 2 lines 42-57, and col. 7 lines 19-35), which has sufficient specificity to meet the claimed compound or salt thereof of formula (I) where L is a single bond, R1 is 
    PNG
    media_image5.png
    115
    168
    media_image5.png
    Greyscale
 n is an integer within 1 to 100, and R2 is -OH.  
	Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide the polyepoxysuccinic acid taught by Brown et al. as an additive of Turcotte et al. in order to obtain a method of preventing/inhibiting scale/corrosion of a metal surface with a reasonable expectation of success since the compound taught by Brown et al. is taught as effectively preventing scale/corrosion that would be reasonably expected to provide sufficient or improved scale/corrosion prevention/inhibition in the method/composition of Turcotte et al. 
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
August 9, 2022